Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8 are allowed. The prior art of record fails to disclose the features for receiving a system information block (SIB) including a parameter indicating a number of transmissions for a random access message and a parameter indicating transmission duration information for the random access message; transmitting a random access preamble and a random access message, wherein the random access message is transmitted for a duration indicated by the parameter indicating transmission duration information for the random access message; and retransmitting the random access message, wherein the random access message is retransmitted a number of times indicated by the parameter indicating the number of transmissions for the random access message and for the duration indicated by the parameter indicating transmission duration information for the random access message, as recited in claim 1 and similarly recited in claim 4.
The prior art of record fails to disclose the features to transmit a system information block (SIB) including a parameter indicating a number of transmissions for a random access message and a parameter indicating transmission duration information for the random access message; receive a random access preamble and a random access message from a wireless transmit/receive unit (WTRU), wherein the random access message is transmitted from the WTRU a number of times indicated by the parameter indicating the number of transmissions for the random access message and for the duration indicated by the parameter indicating transmission duration information for the random access message; and transmit an acknowledgement to at least one of the transmitted or retransmitted random access messages to the WTRU, as recited in claim 7 and similarly recited in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (Pub No.: 2006/0252377) discloses a user equipment (UE) is provide which reduces uplink signaling overhead in the process of reporting inter-frequency measurement results over a RACH. For measurement reporting, the UE receives an SIB including a cell information list for non-used frequency cells and a threshold from an RNC, compares signal strengths of signals received from the non-used frequency cells with the threshold, and acquires at least one inter-frequency cell ID indicating at least one non-used frequency cell having signal strength exceeding the threshold from the cell information list. The at least one inter-frequency cell ID is included in a RACH message as measurement result information for the at least one non-used frequency cell, and transmitted to the RNC. The RNC determines that the cell corresponding to the inter-frequency cell ID has signal strength exceeding the threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464